Title: From George Washington to William Livingston, 12 July 1777
From: Washington, George
To: Livingston, William



sir.
Head Quarters Pumpton Plains [N.J.] Ju⟨ly 12⟩th 1777

I am Honor’d with your favor of yesterday, & observe what you say respecting the Discharge of the Militia now station’d at Newark, which, (provided you think the Situation of things on staten Island will warrant such a procedure) I have not the least Objection to, as I have already signified to Colo. Cortland.
I would mention to you that as soon as Genl Howe’s Movements will

finally declare his Intentions, I shall be under the Necessity of calling off the two Continental Regiments now in that Neighbourhood, & therefore wish you would deliberate upon proper measures for the security of them parts, as some of the Enemy’s Troops will most assuredly be left on staten Island.
The Complexion of affairs to the Northward, & the preparations lately made by Genl Howe, leave little room to doubt, that their Intentions are to form a Junction up the North River. I have therefore thought proper to March that way, that I may Interpose, in case our Expectations are realized, the great advantage they have over us by Water Carriage rendering it necessary that we should be advanced before them.
I have lately receiv’d information from two Deserters Barton’s Regiment Skinner’s Brigade that William Myers & James Bartron of said Regiment are up in sussex recruiting Men for that service I request the Favor of you to have this Matter inquir’d into & proper Measures taken should the[y] be discovered as an Example of this Nature, I think, would have a very happy Effect.
I have now to acknowledge the receipt of yours of 18th Ulto & upon inquiry find that Wetherby has been dismiss’d from our service this long time past for Misbehaviour—Colo. Foreman is of opinion that any Men he may have Inlisted since, were for the Enemy as he has been in confinement upon a suspicion of that kind. I am with great Esteem Sir Your mo: Obedt servant

Go: Washington

